EXHIBIT 10.5


ESCROW/LOCK-UP AGREEMENT


This Escrow/Lock-Up Agreement (this “Agreement”) dated as of January 10, 2006,
is made by and among Telecomm Sales Network, Inc., a Delaware corporation
(“Pubco”), Daniel Ferguson, an individual, in his capacity as Shareholder Agent
(as defined below), EnviroSystems, Inc., a Nevada corporation (the “Company” or
“EnviroSystems”), and Jerold K. Levien, Esq., as Escrow Agent (the “Escrow
Agent”).


RECITALS


WHEREAS, pursuant to an Agreement and Plan of Merger, made and entered into as
of November 11, 2005, by and among Pubco, TSN Acquisition Corporation, a Nevada
corporation and an indirect wholly owned subsidiary of Pubco (“Merger Sub”) and
the Company (the "Merger Agreement"), at the Effective Time, Merger Sub will be
merged with and into the Company (the “Merger”), with the Company as the
surviving corporation in accordance with the terms of the Merger Agreement.


WHEREAS, pursuant to Section 2.11 of the Merger Agreement all shares of Pubco
Common Stock to be issued (and/or reserved for issuance) to (i) holders of
EnviroSystems Preferred Stock in the Merger and (ii) upon exercise of
EnviroSystems Options and Warrants, if exercised, for Pubco Common Stock in the
future (each a “Shareholder” and collectively the “Shareholders”) shall be
deposited directly by Pubco into an Escrow Account and held by the Escrow Agent;


WHEREAS, the Shareholders have appointed Daniel Ferguson, to act as their agent
(the “Shareholder Agent”);


WHEREAS, pursuant to Section 7.5(b) of the Merger Agreement, Pubco, MV Nanotech
and any of their respective affiliates shall have a claim against the Escrow
Shares held in the Escrow Account for the benefit of the prior holders of
EnviroSystems Preferred Stock or EnviroSystems Options and Warrants in order to
satisfy any claims for Losses;


WHEREAS, a material condition to the consummation of the transactions
contemplated by the Merger Agreement is that the parties hereto enter into this
Agreement.


AGREEMENT


NOW THEREFORE, as a material inducement to Pubco, Merger Sub and the Company to
consummate the transactions contemplated by the Merger Agreement, and for other
good and valuable consideration, the receipt and adequacy of which is hereby
acknowledged, the parties hereby agree as follows:
 
SECTION 1.DEFINED TERMS
 
Capitalized terms used herein without definition shall have the meanings
ascribed to them in the Merger Agreement.
 
 
 

--------------------------------------------------------------------------------

 


SECTION 2.  CONSENT OF SHAREHOLDERS
 
The Merger Agreement and this Agreement were approved by the shareholders of the
Company at the Company’s Annual Meeting of Stockholders held on December 28,
2005, and, accordingly, the Shareholders shall be deemed to have consented,
without any further act of any such Shareholder, to (i) the establishment of an
escrow account (the "Escrow Account") pursuant to this Agreement to (x) provide
for the limitations on sales and transfers of Escrow Shares pursuant to the
Pubco Lock-Up, and (y) to secure the indemnification obligations of the prior
holders of EnviroSystems Preferred Stock and EnviroSystems Options and Warrants
pursuant to Section 7.5 of the Merger Agreement, (ii) the appointment of the
Shareholder Agent as agent for the Shareholders in all respects, (iii) the
taking by the Shareholder Agent of any and all actions, including the execution
by the Shareholder Agent of any and all agreements, instruments or other
documents, (iv) the appointment of the Escrow Agent, and (v) all of the other
terms and conditions of this Agreement.
 
SECTION 3.  ESCROW
 
3.1.    SHARES TO BE PLACED IN ESCROW. 
 
(a)  Pursuant to Section 2.11 of the Merger Agreement, on the Closing Date,
Pubco shall issue certificates for the aggregate number of shares of Pubco
Common Stock issuable (and/or reserved for issuance) to holders of (i)
EnviroSystems Preferred Stock in the Merger and (ii) upon exercise of
Envirosystems Options and Warrants, if exercised, for Pubco Common Stock in the
future (the "Escrow Shares") in the name of the Escrow Agent evidencing the
shares of Pubco Common Stock to be held in the Escrow Account in accordance with
this Agreement. The Escrow Shares shall be held by the Escrow Agent in the
Escrow Account in accordance with the provisions of this Agreement and shall not
be subject to any lien, attachment, trustee process or any other judicial
process of any creditor of any party hereto or the Shareholders.
 
(b)  The Escrow Shares allocable to each Shareholder shall be as set forth
opposite each Shareholder’s name on Exhibit A hereto. Such Exhibit A shall set
forth (i) the name of each Shareholder, (ii) the number of shares of Pubco
Common Stock received by such Shareholder in the Merger or receivable upon the
exercise, if any, of Envirosystems Options and Warrants, and (iii) the number of
Escrow Shares subject to the indemnification obligations set forth in Section
7.5 of the Merger Agreement and Section 5, hereof.
 
3.2.    ADJUSTMENT OF EXHIBIT A. If and when Pubco changes the Escrow Shares as
provided in Section 4.3 hereof, or otherwise deposits additional Escrow Shares
with the Escrow Agent, Escrow Agent, shall revise Exhibit A, subject to Pubco’s
review and consent, to reflect such change or deposit. In the event of any prior
release of Escrow Shares to an Indemnified Party pursuant to Section 5, hereof,
or otherwise pursuant to Section 6, hereof, Escrow Agent shall revise Exhibit A,
as pro rata appropriate, subject to Pubco’s review and consent, to reflect such
release by reducing the number of Indemnity Escrow Shares (as hereinafter
defined) opposite the appropriate Shareholder’s name. Escrow Agent shall deliver
any revised Exhibit A in accordance with Section 13.4 hereof. Upon such
delivery, any such revised Exhibit A (i) shall be deemed appended to this
Agreement in replacement of the prior Exhibit A and (ii) shall constitute
Exhibit A for all purposes under this Agreement.
 
 
-2-

--------------------------------------------------------------------------------

 
 
SECTION 4.  SHAREHOLDER RIGHTS
 
4.1.    VOTING OF ESCROW SHARES. The Shareholders shall be entitled to vote the
number of Escrow Shares set forth opposite their names forth on Exhibit A, as
amended from time to time. Pubco shall give the Shareholder Agent at least as
much notice of meetings of shareholders as it gives its shareholders generally.
The Shareholder Agent shall promptly inform each Shareholder of each such
meeting and of the matters to be considered at such meeting. The Shareholder
Agent shall, in accordance with the instructions received from the Shareholders,
direct the Escrow Agent in writing as to the exercise of voting rights
pertaining to the Escrow Shares as to which such voting instructions have been
received, and the Escrow Agent shall comply with any such written instructions.
In the absence of such instructions, the Escrow Agent shall not vote any of the
Escrow Shares. The Shareholder Agent shall have no obligation to solicit
consents or proxies from the Shareholders for purposes of any such vote.
 
4.2.    DIVIDENDS. Any cash, securities (other than Pubco Common Stock) or other
property distributed as a dividend in respect of any Escrow Shares shall be paid
by Pubco directly to the Shareholders.
 
4.3.    CHANGE IN ESCROW SHARES. If, after the date of this Agreement, the
Escrow Shares shall have been changed into a different number of shares or a
different type or class of securities, by reason of any stock dividend,
subdivision, reclassification, recapitalization, split, combination, merger or
exchange of shares, such different number of shares or type or class of
securities shall be held in the Escrow Account subject to the provisions of this
Agreement to the same extent as the Escrow Shares, and the provisions of this
Agreement shall be correspondingly adjusted to the extent appropriate to reflect
equitably such stock dividend, subdivision, reclassification, recapitalization,
split, combination, merger or exchange of shares.
 
4.4.    TRANSFERABILITY. The interests of the Shareholder Agent and the
Shareholders in the Escrow Account and in the Escrow Shares shall not be
assignable or transferable, other than by operation of law. No transfer of any
of such interests by operation of law shall be recognized or given effect until
Pubco and Escrow Agent shall have received written notice of such transfer.
 
4.5.    FRACTIONAL SHARES. No fractional shares of Pubco Common Stock shall be
retained in or released from the Escrow Account pursuant to this Agreement. In
connection with any release of Escrow Shares from the Escrow Account, any
Shareholder who would otherwise be entitled to receive a fraction of a share of
Pubco Common Stock (after aggregating all fractional shares of Pubco Common
Stock issuable to such Shareholder) shall be paid by Pubco in cash the dollar
amount (rounded to the nearest whole cent), without interest, determined by
multiplying such fraction by the greater of (1) the Pubco PIPE Share Price, and
(2) if the Pubco Common Stock is listed or quoted for trading on an exchange or
quotation system, the average closing bid price (or last sale price) of the
Pubco Common Stock for the twenty (20) trading days prior to the date such of
such calculation, and such fraction of a share shall be returned to Pubco.
 
 
-3-

--------------------------------------------------------------------------------

 
 
4.6.    ESCROW SHARE REGISTRATION RIGHTS. In the event that following the
earlier to occur of the expiration of the Pubco Lock-Up or the release of Escrow
Shares pursuant to Sections 6.2, 6.3 or 6.4 hereof, such Escrow Shares are not
then freely tradable by the holders thereof, such holders shall have a one (1)
time right to demand that Pubco file a registration statement (the "Pubco Escrow
Shares Registration Statement"), covering the resale of such Escrow Shares at
Pubco's expense. Such demand must be made no later than sixty (60) days prior to
or one (1) year following the expiration date of the Pubco Lock-Up, or the date
such Escrow Shares were released from Escrow Account and must be made in writing
and signed by holders owning no less than 50.1% of all of the Escrow Shares not
then freely tradable. Pubco will use its best efforts to cause such Pubco Escrow
Shares Registration Statement to be declared effective by the Commission as soon
as possible, but in no event later than 150 days from the date of such demand.
 
SECTION 5.  INDEMNIFICATION; CLAIM PROCEDURES
 
5.1.    INDEMNIFICATION. Pursuant to Section 7.5 of the Merger Agreement, from
and after the Closing Date, and for the one (1) year period following the
Closing Date, those Escrow Shares issued or issuable to prior holders of
Envirosystems Preferred Stock or Envirosystems Options and Warrants (such
holders shall be referred to collectively as the “Indemnity Shareholders” and
such Escrow Shares shall be collectively referred to as the “Indemnity Escrow
Shares”) shall be available to compensate each Indemnified Party for Losses
incurred by such Indemnified Party resulting from a Damage Event. The Company,
and the Shareholder Agent on behalf of the Shareholders, expressly agree that
the Indemnity Escrow Shares (i) shall be security for such indemnity obligation,
subject to the limitations and in the manner provided for in this Agreement and
(ii) are subject to release to any Indemnified Party upon the terms set forth
herein.
 
5.2.    CLAIM PROCEDURE.
 
(a)  If any Indemnified Party determines in good faith that there is or has been
a Damage Event giving rise to an indemnification obligation under Section 7.5 of
the Merger Agreement, and such Indemnified Party wishes to make a claim against
the Indemnity Escrow Shares with respect to such possible Damage Event, then
such Indemnified Party shall deliver to the Shareholder Agent (with a copy to
the Escrow Agent) a written notice of such possible Damage Event (a "Claim
Notice") setting forth (i) a brief description of the circumstances supporting
such Indemnified Party's belief that such possible Damage Event exists or has
occurred, and (ii) a non-binding, preliminary estimate of the aggregate dollar
amount of all Losses that have arisen and may arise as a direct or indirect
result of such possible Damage Event (such aggregate amount being referred to as
the "Claim Amount").
 
(b)  If the Shareholder Agent shall object in good faith to any portion of any
Claim Amount specified in any Claim Notice, the Shareholder Agent shall, within
thirty (30) calendar days after the deemed delivery by the Indemnified Party to
the Shareholder Agent of such Claim Notice in accordance with Section 13.4,
deliver to the Escrow Agent (with a copy to the Indemnified Party) a
certificate, executed by the Shareholder Agent (a "Certificate of Objections"):
 
 
-4-

--------------------------------------------------------------------------------

 
 


(i) specifying each such amount to which the Shareholder Agent objects in good
faith; and


(ii) specifying in reasonable detail the nature and basis for each such good
faith objection.
 
(c)  If the Escrow Agent shall not have received a Certificate of Objections
objecting to a Claim Amount within thirty (30) calendar days after delivery to
the Shareholder Agent of a Claim Notice specifying such Claim Amount, the
Shareholders and the Shareholder Agent shall be deemed to have acknowledged that
the Claim Amount claimed on such Claim Notice is correct and final and the
Escrow Agent shall, transfer to such Indemnified Party from the Indemnity Escrow
Shares (such transfer to be applied and deducted from the Indemnity Escrow
Shares pro rata in accordance with each Indemnity Shareholder's pro rata share
of the Indemnity Escrow Shares) that number of Indemnity Escrow Shares having a
value equal to the quotient of (i) the aggregate Losses suffered or incurred by
such Indemnified Party, divided by (ii) the greater of (1) the Pubco PIPE Share
Price, and (2) the average closing bid price (or last sale price) of the Pubco
Common Stock for the twenty (20) trading days prior to the date such Losses were
incurred (the “Escrow Share Value”).
 
(d)  If a Certificate of Objections delivered by the Shareholder Agent in
response to a Claim Notice contains instructions to the effect that Indemnity
Escrow Shares having an Escrow Share Value equal to a specified portion (but not
the entire amount) of the Claim Amount set forth in such Claim Notice are to
transferred to an Indemnified Party, then (i) the Escrow Agent shall be
authorized to transfer to such Indemnified Party that number of Indemnity Escrow
Shares having an Escrow Share Value equal to such specified portion of such
Claim Amount, and (ii) the procedures set forth in Section 5.2(e) below shall be
followed with respect to the remaining portion of such Claim Amount.
 
(e)  If the Escrow Agent shall have received a Certificate of Objections within
thirty (30) calendar days after delivery to the Shareholder Agent of a Claim
Notice, disputing all or a portion of the Claim Amount set forth in such Claim
Notice (such Claim Amount or the disputed portion thereof being referred to as
the "Disputed Amount"), then, notwithstanding anything contained in Section 6
hereof, the Escrow Agent shall continue to hold in the Escrow Account (in
addition to any other Escrow Shares permitted to be retained in the Escrow,
whether in connection with any other dispute or otherwise), Escrow Shares having
an Escrow Share Value equal to 100% of the Disputed Amount. Such Escrow Shares
shall continue to be held in the Escrow Account until such time as (i) the
applicable Indemnified Party and the Shareholder Agent execute a settlement
agreement containing instructions regarding the release of such shares, and a
copy of such settlement agreement is provided to Escrow Agent, or (ii) the
Escrow Agent receives a copy of a final, non-appealable court order of a court
of competent jurisdiction containing instructions to the Escrow Agent regarding
the release of such Escrow Shares. The Escrow Agent shall thereupon release such
Escrow Shares from the Escrow Account in accordance with the instructions set
forth in such settlement agreement or court order.
 
(f)  Notwithstanding anything to the contrary set forth in this Section 5, the
Escrow Agent shall not release to an Indemnified Party, and no Indemnified Party
shall be entitled to receive, any Escrow Shares in respect of indemnification
obligations under Section 7.5 of the Merger Agreement unless and until the
aggregate Losses incurred by all Indemnified Parties resulting from one or more
Damage Events exceeds the Damage Threshold of $100,000.
 
 
-5-

--------------------------------------------------------------------------------

 
 
SECTION 6.  PUBCO LOCK-UP; RELEASE OF SHARES TO SHAREHOLDERS
 
6.1.    PUBCO LOCK-UP.
 
(a)  The Escrow Shares shall be held by the Escrow Agent and the Shareholders
shall not, directly or indirectly, offer, sell, pledge, hypothecate, contract to
sell (including any short sale), grant any option to purchase, enter into any
contract to sell or otherwise dispose of or transfer any Escrow Shares for the
period commencing on the date hereof and ending on the date that is the later to
occur of (a) twelve (12) months after the date of the Merger Closing and (b)
nine (9) months from the date the Commission declares the Pubco Registration
Statement effective (the "Pubco Lock-Up Termination Date"), provided, however,
that in no event shall the Pubco Lock-Up Termination Date be later than fifteen
(15) months after the Merger Closing and further provided that any such Escrow
Shares held and reserved for issuance upon exercise of EnviroSystems Options and
Warrants shall be held by the Escrow Agent until the latter of the Pubco Lock-Up
Termination Date or the exercise or the date upon which all such EnviroSystems
Options and Warrants have been exercised and/or have expired.
 
(b)  Upon any exercise of EnviroSystems Options and Warrants prior to the Pubco
Lock-Up Termination Date, the shares of Pubco Common Stock issuable upon such
exercise shall become Escrow Shares and shall be held by the Escrow Agent for
the benefit of the holder exercising such EnviroSystems Option and Warrant and
delivered to such Person as provided in Section 6.2 below. Upon any exercise of
EnviroSystems Options and Warrants on or after the Pubco Lock-Up Termination
Date, the shares of Pubco Common Stock issuable upon such exercise shall be
delivered by the Escrow Agent to the holder exercising such EnviroSystems Option
and Warrant. All cash or other consideration payable upon exercise of the
EnviroSystems Options and Warrants shall be paid to the Escrow Agent for the
benefit of the holders of EnviroSystems Preferred Stock. The Escrow Agent shall
distribute all such consideration to the holders of EnviroSystems Preferred
Stock pro rata as their percentage interests appear on Exhibit C attached hereto
at such time as such consideration becomes available by reason of the exercise
of an EnviroSystems Option and Warrant.
 
6.2.    RELEASE UPON TERMINATION OF PUBCO LOCK-UP. On the first business day
following the Pubco Lock-Up Termination Date, the Escrow Agent shall release to
the Shareholders from the Escrow Account all Escrow Shares then held in the
Escrow Account other than (i) Escrow Shares that at the time are the subject of
a Claim Notice or Dispute Notice and (ii) Escrow Shares held for issuance upon
exercise of EnviroSystems Options and Warrants From and after the Pubco Lock-Up
Termination Date (i) any Escrow Shares remaining that are subject of a Claim
Notice or Dispute Notice, and not held for issuance upon exercise of
EnviroSystems Options and Warrants, shall be released upon the resolution of the
dispute providing the basis for the Claim Notice or Dispute Notice in accordance
with Section 5.2(e), and (ii) Escrow Shares reserved for issuance upon exercise
of EnviroSystems Options and Warrants shall be issued to the holders thereof
upon their exercise. Any Escrow Shares remaining after the exercise and/or
expiration of all EnviroSystems Options and Warrants shall be distributed to the
holders of EnviroSystems Preferred Stock pro rata as their percentage interests
appear on Exhibit C attached hereto.
 
 
-6-

--------------------------------------------------------------------------------

 
 
6.3.    RELEASE UPON EXERCISE OF MV NANOTECH WARRANT BY MV NANOTECH AND SALE OF
UNDERLYING SHARES. Notwithstanding anything to the contrary contained in Section
6.1 above, in the event that MV Nanotech exercises the MV Nanotech Warrant and
sells the underlying shares of common stock, in full or any part, MV Nanotech
shall promptly send notice of such exercise and sale to the Shareholder Agent
with a Copy to the Escrow Agent (an “Exercise Notice”). Upon receipt of an
Exercise Notice, the Escrow Agent shall release Escrow Shares, other than
Indemnity Escrow Shares, which shall remain subject to Section 5 and Section 6
hereof, to the Shareholders. At such time as any such Escrow Shares released
pursuant to this Section 6.3, no longer constitute Indemnity Escrow Shares
subject to Section 5, the Escrow Agent shall thereupon release such Escrow
Shares to the Shareholders.
 
6.4.    RELEASE UPON EXERCISE OF MV NANOTECH WARRANT BY TRANSFEREES AND SALE OF
UNDERLYING SHARES. Notwithstanding anything to the contrary contained in Section
6.1 above, MV Nanotech may, at any time, sell, assign or otherwise transfer
(collectively a “Transfer”) all or a portion of the MV Nanotech Warrant and such
Transfer of the MV Nanotech Warrant will not cause the Pubco Lock-Up to be
released. In connection with any such Transfer, MV Nanotech shall require as a
condition of Transfer that the transferee agree to provide an Exercise Notice in
the event of an exercise of the MV Nanotech Warrant and sale of the underlying
shares as provided in Section 6.3 above. If a Transfer is to an Affiliate of MV
Nanotech, any subsequent exercise of all or a portion of the MV Nanotech Warrant
and sale of the underlying shares by the MV Nanotech Affiliate will cause the
Pubco Lock-Up to be released in accordance with Section 6.3 above. If a Transfer
is to a Person that is not an Affiliate of MV Nanotech, then upon any subsequent
exercise of the MV Nanotech Warrant and sale of the underlying shares by such
non-Affiliate of MV Nanotech, the Pubco Lock-Up shall be released as to such
number of Escrow Shares as shall equal the product of (i) the number of shares
of Pubco Common Stock then subject to the Pubco Lock-Up by, (ii) a fraction (a)
the numerator of which equals the number shares of Pubco Common Stock sold
following any such exercise and (b) the denominator of which is the total number
of shares of Pubco Common Stock underlying the MV Nanotech Warrant). Any partial
release of the Pubco Lock-Up shall be made pro rata among the Escrow Shares,
excluding Indemnity Escrow Shares.
 
6.5.    RELEASE BY PUBCO. Notwithstanding anything to the contrary herein
contained, the Pubco Lock-Up may be released by Pubco, subject to the express
prior written consent of MV Nanotech, which may be withheld in MV Nanotech’s
sole discretion.
 
6.6.    PROCEDURES FOR RELEASING SHARES.
 
(a)  In the event that the Escrow Agent is required to release Escrow Shares to
the Shareholders in accordance with Sections 6.2, 6.3, 6.4 or 6.5 hereof, the
Escrow Agent shall be authorized to transfer to each Shareholder, and shall so
transfer and release to each Shareholder, that number of Escrow Shares, subject
to Section 4.6 hereof, as listed opposite each Shareholders name on Exhibit A,
as adjusted to the date of such release.
 
 
-7-

--------------------------------------------------------------------------------

 
 
(b)  Any release of Escrow Shares to the Shareholders pursuant to Section 6
hereof may be effected by mailing a stock certificate to the Shareholders
certified mail, return receipt requested.
 
6.7.    SALE OF ESCROW SHARES NOT RELEASED PURSUANT TO THIS SECTION 6. After the
occurrence of an event described in Sections 6.2, 6.3, and/or 6.4 above, any
Escrow Shares that are not released by the Escrow Agent pursuant to those
Sections, Shareholder Agent may, upon written instructions from the Shareholders
that beneficially own such Escrow Shares, sell such Escrow Shares on behalf of
such Shareholders, provided that all proceeds from such sales are retained in
the Escrow Account until such time as the underlying Escrow Shares would be
eligible for release to the respective Shareholders pursuant to this Agreement.
At such time, Escrow Agent shall release the escrowed funds to the proper
Shareholders. The Shareholders, Shareholder Agent and Escrow Agent hereby
expressly agree that Pubco shall have no direct and/or indirect liability and/or
obligations whatsoever (including, but not limited to, indemnification rights
and/or obligations provided in Section 7 of this Agreement), and hereby fully
discharge and release Pubco from and hereby waive and relinquish, any and all
claims, demands, contentions, and causes of action by reason of any matter or
thing arising out of or in any way connected with or related to, directly or
indirectly, any event relating to a sale of Escrow Shares.
 
SECTION 7.  FEES AND EXPENSES
 
7.1.    ESCROW AGENT FEES AND EXPENSES. The Escrow Agent's fees, as set forth on
Exhibit B hereto shall be, payable by Pubco. It is understood that the fees and
usual charges agreed upon for services of the Escrow Agent shall be considered
compensation for ordinary services as contemplated by this Agreement. In the
event that the conditions of this Agreement are not promptly fulfilled, or if
the Escrow Agent renders any service not provided for in this Agreement, or if
the parties request a substantial modification of its terms, or if any
controversy arises, or if the Escrow Agent is made a party to, or intervenes in,
any litigation pertaining to this Agreement or its subject matter, the Escrow
Agent shall be reasonably compensated for such extraordinary services and
reimbursed for all reasonable costs, attorneys' fees, including allocated costs
of in-house counsel, and expenses occasioned by such default, delay, controversy
or litigation, and the Escrow Agent shall have the right to retain all documents
and/or other things of value at any time held by the Escrow Agent in the Escrow
Account until such compensation, fees, costs and expenses are paid. Any such
extraordinary fees, costs and expenses shall be payable 50% by Pubco and 50% by
the Shareholders pro rata by way of a sale of the Escrow Shares, which are not
at that time Indemnity Escrow Shares, and disbursement of the proceeds from the
Escrow Account at which time the amounts due by Shareholders hereunder shall
then become due and payable.
 
7.2.    SHAREHOLDER AGENT'S FEES AND EXPENSES. All of Shareholder Agents (i)
reasonable fees relating to its/his/her services performed in such capacity and
(ii) all reasonable costs and expenses, including those of any legal counsel or
other professional retained by the Shareholder Agent, in connection with the
acceptance and administration of the Shareholder Agent's duties hereunder, up to
a maximum of $25,000, shall be reimbursed to the Shareholder Agent by Pubco,
upon presentment to Pubco of appropriate written documentation, reasonably
acceptable to Pubco, itemizing such fees and expenses, with such supporting
documentation that Pubco may reasonably request. Thereafter, any of such
Shareholder Agent fees and expenses in excess of $25,000, shall be reimbursed to
the Shareholder Agent by the Shareholders pro rata by way of a sale of the
Escrow Shares, which are not at that time Indemnity Escrow Shares, and
disbursement of the proceeds from the Escrow Account at which time the amounts
due by the Shareholders hereunder shall then become due and payable. Pubco shall
not be obligated to reimburse the Shareholder Agent for any fees charged or
expenses (including attorneys' fees) incurred by the Shareholder Agent in
connection with the Shareholder Agent's performance of his duties hereunder, in
excess of $25,000. The Shareholder Agent hereby agrees that he shall not seek
payment or reimbursement of any such fees and expenses in excess of $25,000, if
any, from Pubco, the Surviving Corporation or the Company. Shareholder Agent
agrees to only seek payment or reimbursement of all such fees and expenses, in
excess of $25,000, from the Shareholders, or, in Shareholder Agent’s discretion,
from the Escrow Account, provided, however, that if Shareholder Agent seeks
reimbursement from the Escrow Account, the Escrow Shares that Shareholder Agent
acquires as reimbursement shall remain subject to the Pubco-Lock Up.
 
 
-8-

--------------------------------------------------------------------------------

 


7.3.    LIMITATION ON PUBCO LIABILITY. In the event of a sale of Escrow Shares
pursuant to Sections 7.1 and 7.2 above, the Shareholders, Shareholder Agent and
Escrow Agent hereby expressly agree that Pubco shall have no direct and/or
indirect liability and/or obligations whatsoever (including, but not limited to,
indemnification rights and/or obligations provided in Section 7 of this
Agreement), and hereby fully discharge and release Pubco from and hereby waive
and relinquish, any and all claims, demands, contentions, and causes of action
by reason of any matter or thing arising out of or in any way connected with or
related to, directly or indirectly, any event relating to a sale of Escrow
Shares.
 
SECTION 8.  TERMINATION
 
This Agreement shall terminate on the later of: (a) the date on which all
EnviroSystems Options and Warrants have been exercised and/or have become
unexercisable or (b) there are no Escrow Shares or other property remaining in
the Escrow Account.
 
SECTION 9.  ESCROW AGENT; LIMITATION OF ESCROW AGENT'S LIABILITY
 
9.1.    DUTIES OF THE ESCROW AGENT. The Escrow Agent shall have no duties or
responsibilities other than those expressly set forth in this Agreement, and no
implied duties or obligations shall be read into this Agreement against the
Escrow Agent. The Escrow Agent shall have no duty to enforce any obligation of
any person, other than as provided herein. The Escrow Agent shall be under no
liability to anyone by reason of any failure on the part of any party hereto or
any maker, endorser or other signatory of any document or any other person to
perform such person's obligations under any such document.
 
9.2.    LIABILITY OF THE ESCROW AGENT.
 
(a)  In performing any duties under this Agreement, the Escrow Agent shall not
be liable to any party for consequential damages, (including, without limitation
lost profits) losses, or expenses, except for gross negligence or willful
misconduct on the part of the Escrow Agent. The Escrow Agent shall not incur any
such liability for any act or failure to act made or omitted in good faith or
for any action taken or omitted in reliance upon any instrument, including any
written statement or affidavit provided for in this Agreement that the Escrow
Agent shall in good faith believe to be genuine, nor will the Escrow Agent be
liable or responsible for forgeries, fraud, impersonations, or determining the
scope of any representative authority. In addition, the Escrow Agent may consult
with legal counsel in connection with the Escrow Agent's duties under this
Agreement and shall be fully protected in any act taken, suffered, or permitted
by him/her in good faith in accordance with the advice of counsel. The Escrow
Agent is not responsible for determining and verifying the authority of any
person acting or purporting to act on behalf of any party to this Agreement. The
Escrow Agent shall not be responsible for the authenticity of any instructions,
or be in any way liable for any unauthorized instruction or for acting on such
an instruction, whether or not the person giving the instruction was, in fact,
an authorized representative of Pubco and the Shareholder Agent.
 
 
-9-

--------------------------------------------------------------------------------

 
 
(b)  In no event shall the Escrow Agent be liable to the parties for any
consequential, special, or exemplary damages, including but not limited to lost
profits, from any cause whatsoever arising out of, or in any way connected with
acting upon instructions believed by the Escrow Agent to be genuine.
 
(c)  Pubco and the Shareholders agree, to the extent of 50% for Pubco and 50%
for the Shareholders, to jointly and severally indemnify and hold the Escrow
Agent harmless against any and all losses, claims, damages, liabilities, and
expenses, including reasonable costs of investigation, counsel fees, including
allocated costs of in-house counsel and disbursements that may be imposed on the
Escrow Agent or incurred by the Escrow Agent in connection with the performance
of its/his/her duties under this Agreement, including but not limited to any
litigation arising from this Agreement or involving its subject matter, except
in the case of the Escrow Agent's gross negligence or willful misconduct. Any
such indemnity obligation of the Shareholders shall be borne by the Shareholders
pro rata by way of a sale of the Escrow Shares and disbursement of the proceeds
from the Escrow Account.
 
(d)  If any controversy arises between the parties to this Agreement, or with
any other party, concerning the subject matter of this Agreement, its terms or
conditions, the Escrow Agent will not be required to determine the controversy
or to take any action regarding it. The Escrow Agent may hold all documents and
may wait for settlement of any such controversy by final appropriate legal
proceedings or other means as, in the Escrow Agent's discretion, the Escrow
Agent may require, despite what may be set forth elsewhere in this Agreement. In
such event, the Escrow Agent will not be liable for interest or damage.
Furthermore, the Escrow Agent may at its option, file an action of interpleader
requiring the parties to answer and litigate any claims and rights among
themselves. In such event, the Escrow Agent is authorized to deposit with the
clerk of the court all documents and funds held in the Escrow Account. Upon
initiating such action, the Escrow Agent shall be fully released and discharged
of and from all obligations and liability imposed by the terms of this
Agreement.
 
9.3.    SUCCESSOR ESCROW AGENT. In the event the Escrow Agent becomes
unavailable or unwilling to continue in its capacity herewith, the Escrow Agent
may resign and be discharged from its duties or obligations hereunder by giving
the parties to this Agreement written notice 60 days' prior to the date when
such resignation shall take effect. Pubco may appoint a successor Escrow Agent
without the consent of the Shareholder Agent so long as such successor is a bank
with assets of at least $100 million, and may appoint any other successor Escrow
Agent with the consent of the Shareholder Agent, which consent shall not be
unreasonably withheld. If, within such notice period, Pubco provides to the
Escrow Agent written instructions with respect to the appointment of a successor
Escrow Agent and directions for the transfer of any Escrow Shares then held by
the Escrow Agent to such successor, the Escrow Agent shall act in accordance
with such instructions and promptly transfer such Escrow Shares to such
designated successor.
 
9.4.    CHANGE OF CONTROL OF ESCROW AGENT. Any company into which the Escrow
Agent may be merged or with which it may be consolidated, or any company to whom
the Escrow Agent may transfer a substantial amount of its business, shall be the
successor to the Escrow Agent without the execution or filing of any paper or
any further act on the part of any of the parties, anything herein to the
contrary notwithstanding.
 
SECTION 10.  SHAREHOLDER AGENT; LIMITATION OF SHAREHOLDER AGENT'S LIABILITY
 
10.1.    DUTIES OF THE SHAREHOLDER AGENT. The Shareholder Agent shall have no
duties or responsibilities other than those expressly set forth in this
Agreement, and no implied duties or obligations shall be read into this
Agreement against the Shareholder Agent. The Shareholder Agent shall have no
duty to enforce any obligation of any person, other than as provided herein. The
Shareholder Agent shall be under no liability to anyone by reason of any failure
on the part of any party hereto or any maker, endorser or other signatory of any
document or any other person to perform such person's obligations under any such
document.
 
10.2.    LIABILITY OF THE SHAREHOLDER AGENT.
 
(a)  In performing any duties under this Agreement, the Shareholder Agent shall
not be liable to any party for consequential damages, (including, without
limitation lost profits) losses, or expenses, except for gross negligence or
willful misconduct on the part of the Shareholder Agent. The Shareholder Agent
shall not incur any such liability for any act or failure to act made or omitted
in good faith or for any action taken or omitted in reliance upon any
instrument, including any written statement or affidavit provided for in this
Agreement that the Shareholder Agent shall in good faith believe to be genuine,
nor will the Shareholder Agent be liable or responsible for forgeries, fraud,
impersonations, or determining the scope of any representative authority. In
addition, the Shareholder Agent may consult with legal counsel in connection
with the Shareholder Agent's duties under this Agreement and shall be fully
protected in any act taken, suffered, or permitted by him/her in good faith in
accordance with the advice of counsel. The Shareholder Agent is not responsible
for determining and verifying the authority of any person acting or purporting
to act on behalf of any party to this Agreement.
 
(b)  Any and all losses, claims, damages, liabilities, and expenses, including
reasonable costs of investigation, counsel fees, including allocated costs of
in-house counsel and disbursements that may be imposed on the Shareholder Agent
or incurred by the Shareholder Agent in connection with the performance of
its/his/her duties under this Agreement, including but not limited to any
litigation arising from this Agreement or involving its subject matter, except
in the case of the Shareholder Agent's gross negligence or willful misconduct,
shall be borne by the Shareholders pro rata by way of a sale of the Escrow
Shares and disbursement of the proceeds from the Escrow Account.
 
 
-10-

--------------------------------------------------------------------------------

 
 
10.3.    SUCCESSOR SHAREHOLDER AGENT. In the event the Shareholder Agent becomes
unavailable to continue in its capacity herewith, the Shareholder Agent may
resign and be discharged from its duties or obligations hereunder by giving the
parties to this Agreement written notice 60 days' prior to the date when such
resignation shall take effect. After such notice and prior to the date when such
resignation shall take effect, the Shareholders shall appoint a successor
Shareholder Agent by majority vote of the Escrow Shares.
 
SECTION 11.  RESOLUTION OF CONFLICTS
 
11.1.    In case the Shareholder Agent shall timely object in writing to any
claim or claims by a Pubco Indemnified Party made in any Claim Notice, as
provided in Section 5 hereof, the Shareholder Agent and the Indemnified Party
shall attempt in good faith for thirty (30) calendar days following delivery of
the Certificate of Objections to agree upon the rights of the respective parties
with respect to each of such claims. If the Shareholder Agent and the
Indemnified Party should so agree, a memorandum setting forth such agreement
shall be prepared and signed by both parties and shall be furnished to the
Escrow Agent. The Escrow Agent shall be entitled to rely on any such memorandum
and shall distribute amounts from the Escrow Fund in accordance with the terms
thereof.
 
11.2.    If no such agreement can be reached after good faith negotiation,
either the Pubco Indemnified Party or the Shareholder Agent may, by written
notice to the other, demand arbitration of the matter unless the amount of the
damage or loss is at issue in pending litigation with a third party, in which
event arbitration shall not be commenced until such amount is ascertained or
both parties agree to arbitration; and in either such event the matter shall be
settled by arbitration conducted by a single arbitrator. The arbitrator shall be
jointly selected by the Indemnified Party and the Shareholder Agent within
fifteen (15) calendar days after such written notice is sent, or absent such
agreement, such arbitrator shall be appointed pursuant to the Commercial
Arbitration Rules then in effect of the American Arbitration Association. The
decision of the arbitrator as to the validity and amount of any claim in such
Indemnification Notice shall be binding and conclusive upon the parties to this
Agreement and the Escrow Agent shall be entitled to act in accordance with such
decision and make or withhold payments out of the Escrow Fund in accordance
therewith.
 
11.3.    Any such arbitration shall be held in New York, New York under the
Commercial Arbitration Rules then in effect of the American Arbitration
Association. For purposes of this Section 11, in any arbitration hereunder in
which any claim or the amount thereof stated in the Indemnification Notice is at
issue, the Pubco Indemnified Party shall be deemed to be the "Non-Prevailing
Party" unless the arbitrator awards the Pubco Indemnified Party more than
one-half (1/2) of the amount in dispute; otherwise, the Shareholder Agent (on
behalf of the Shareholders) shall be deemed to be the Non-Prevailing Party. The
Non-Prevailing Party to an arbitration shall pay its own expenses, the fees of
the arbitrator, the administrative fee of the American Arbitration Association,
and the expenses, including without limitation, attorneys' fees and costs,
reasonably incurred by the other party to the arbitration. Judgment upon any
award rendered by the arbitrators may be entered in any court having
jurisdiction.
 
 
-11-

--------------------------------------------------------------------------------

 
 
SECTION 12.  TAX MATTERS
 
12.1.    The parties agree to treat the Escrow Shares in the Escrow Account as
owned by the applicable Shareholders in all cases, and to file all tax returns
on a basis consistent with such treatment.
 
12.2.    All earnings on the Escrow Shares, if any, shall be treated as having
been received by the applicable Shareholders for United States federal income
tax purposes whether or not such amounts are currently distributed to the
applicable Shareholders. Unless otherwise required by law, the parties agree
that, for United States federal income tax purposes, the applicable Shareholders
shall report their pro rata shares of any earnings as their income.
 
12.3.    The Escrow Agent annually shall file any applicable information returns
with the IRS and provide payee statements to the Shareholders documenting any
earnings. The Shareholders shall provide to the Escrow Agent within thirty (30)
days after the Closing Date all forms and information necessary to complete such
information returns and payee statements (including, without limitation, IRS
Forms W-8 or W-9, as applicable). In the event that the Escrow Agent becomes
liable for the payment of Taxes relating to Earnings or any payment made
hereunder (including, but not limited to, withholding Taxes), the Escrow Agent
may deduct such Taxes from the amounts payable to the Shareholders from the
Escrow Account, if any, or, to the extent no such amounts are payable to the
Shareholders, the Escrow Agent may collect such Taxes directly from the
applicable Shareholders. Except as otherwise provided in this Agreement, the
Escrow Agent shall have no obligation to prepare or file any other tax returns,
nor to pay any taxes or estimated taxes.
 
SECTION 13.  GENERAL
 
13.1.    INSPECTION. The Escrow Shares shall at all times be clearly identified
as being held by the Escrow Agent hereunder. Any party hereto may at any time
during the Escrow Agent's business hours (with reasonable notice) inspect any
records or reports relating to the Escrow Shares.
 
13.2.    CONTROLLING DOCUMENT. To the extent provisions of the Merger Agreement
are inconsistent with the provisions contained herewith, the Merger Agreement
shall supersede this Agreement and be the controlling document; provided,
however, that the provisions of Section 9 of this Agreement shall control for
all purposes with regard to the Escrow Agent's duties.
 
13.3.    OTHER AGREEMENTS. Nothing in this Agreement is intended to limit any of
Pubco's or any other Indemnified Party’s rights, or any obligation of the
Company or any Shareholder, under the Merger Agreement or under any other
agreement entered into in connection with the transactions contemplated by the
Merger Agreement.
 
13.4.    NOTICES. Any notice or other communication required or permitted to be
delivered to any party under this Agreement shall be in writing and shall be
deemed properly delivered, given and received when delivered (by hand, by
registered mail, by courier or express delivery service or by facsimile) to the
address or facsimile telephone number set forth beneath the name of such party
below (or to such other address or facsimile telephone number as such party
shall have specified in a written notice given to the other parties hereto).
Such notices shall be deemed delivered hereunder: (a) if delivered by hand or
facsimile, when delivered; (b) if delivered by registered mail, three (3)
business days after deposit in the United States Mail; or (c) if delivered by
courier or express delivery service, one (1) business day following deposit with
the courier or delivery service:
 
 
-12-

--------------------------------------------------------------------------------

 


if to the Escrow Agent:


Jerold K. Levien, Esq.
81 E. Hamilton Avenue
Englewood, NJ 07631


if to Pubco:


Telecomm Sales Network, Inc.
1900 Wyatt Drive, Suite 15
Santa Clara, CA 94054
Attention: J. Lloyd Breedlove


with a copy to:


Gusrae, Kaplan, Bruno & Nusbaum PLLC
120 Wall Street
New York, NY 10005
Attention: Lawrence Nusbaum
 
if to the Shareholder Agent:


Daniel Ferguson
17 Bay Tree Lane
Los Altos, CA 94022


with a copy to:


Perkins Coie LLP
101 Jefferson Drive
Menlo Park, CA 94025
Attention: Michael Glazer
 
13.5.    COUNTERPARTS. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, and all of which
together shall constitute one and the same instrument.
 
 
-13-

--------------------------------------------------------------------------------

 
 
13.6.    HEADINGS. The underlined headings contained in this Agreement are for
convenience of reference only, shall not be deemed to be a part of this
Agreement and shall not be referred to in connection with the construction or
interpretation of this Agreement.
 
13.7.    GOVERNING LAW; VENUE. This Agreement shall be governed by and construed
in accordance with the internal laws of the State of New York without regard to
the conflicts of laws principles thereof. Subject to Section 11 hereof, the
parties hereto hereby irrevocably agree that any suit or proceeding arising
directly and/or indirectly pursuant to or under this Agreement, shall be brought
solely in a federal or state court located in the City, County and State of New
York. By its execution hereof, the parties hereby covenant and irrevocably
submit to the in personam jurisdiction of the federal and state courts located
in the City, County and State of New York and agree that any process in any such
action may be served upon any of them personally, or by certified mail or
registered mail upon them or their agent, return receipt requested, with the
same full force and effect as if personally served upon them in New York City.
The parties hereto expressly and irrevocably waive any claim that any such
jurisdiction is not a convenient forum for any such suit or proceeding and any
defense or lack of in personam jurisdiction with respect thereto. In the event
of any such action or proceeding, the party prevailing therein shall be entitled
to payment from the other party hereto of its reasonable counsel fees and
disbursements.
 
13.8.    AMENDMENTS. This Agreement may not be amended, modified, altered or
supplemented other than by means of a written instrument duly executed and
delivered on behalf of Pubco, the Shareholder Agent and the Escrow Agent.
 
13.9.    SEVERABILITY. In the event that any provision of this Agreement, or the
application of any such provision to any Person or set of circumstances, shall
be determined to be invalid, unlawful, void or unenforceable to any extent, the
remainder of this Agreement, and the application of such provision to Persons or
circumstances other than those as to which it is determined to be invalid,
unlawful, void or unenforceable, shall not be impaired or otherwise affected and
shall continue to be valid and enforceable to the fullest extent permitted by
law.
 
13.10.    ENTIRE AGREEMENT. This Agreement and the Merger Agreement and the
other agreements contemplated in the Merger Agreement set forth the entire
understanding of the parties relating to the subject matter hereof and thereof
and supersede all prior agreements and understandings among or between any of
the parties relating to the subject matter hereof and thereof.
 
13.11.    CONSTRUCTION.
 
(a)  For purposes of this Agreement, whenever the context requires: the singular
number shall include the plural, and vice versa; the masculine gender shall
include the feminine and neuter genders; the feminine gender shall include the
masculine and neuter genders; and the neuter gender shall include the masculine
and feminine genders.
 
(b)  The parties hereto agree that any rule of construction to the effect that
ambiguities are to be resolved against the drafting party shall not be applied
in the construction or interpretation of this Agreement.
 
(c)  As used in this Agreement, the words "include" and "including," and
variations thereof, shall not be deemed to be terms of limitation, but rather
shall be deemed to be followed by the words "without limitation."
 
(d)  Except as otherwise indicated, all references in this Agreement to
"Sections" are intended to refer to Sections of this Agreement.
 
 
 
-14-

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.


TELECOMM SALES NETWORK, INC.
 
By:   /s/ J. Lloyd Breedlove

--------------------------------------------------------------------------------

Name: J. Lloyd Breedlove
Title: President
 
Address:   1900 Wyatt Drive, Suite 15
Santa Clara, CA 94054
 
ESCROW AGENT
 
/s/ Jerold K. Levien

--------------------------------------------------------------------------------

Name: Jerold K. Levien
 
Address:    81 E. Hamilton Avenue
Englewood, NJ 07631
 
 
ENVIROSYSTEMS, INC.
 
By:   /s/ Stephen A. Schneider

--------------------------------------------------------------------------------

Name:
Title:
 
Address:
 
 
-15-

--------------------------------------------------------------------------------

 
 
SHAREHOLDER AGENT
 
/s/ Daniel Ferguson

--------------------------------------------------------------------------------

Name: Daniel Ferguson
Title:
 
Address:
 
As to Sections 6.3 and 6.4 only:
 
MV NANOTECH CORP.
 
By:   /s/ Robert Hersch

--------------------------------------------------------------------------------

Name: Robert Hersch
Title:
 
Address:
 
 
-16-

--------------------------------------------------------------------------------

 